ARMED SERVICES BOARD OF CONTRACT APPEALS

     Petition of --                               )
                                                  )
     Christian & Sons LLC                         )      ASBCA No. 62061-990
                                                  )
     Under Contract No. NOO 189-18-Q-0565         )

     APPEARANCE FOR THE PETITIONER:                      Mr. Mike Kumm
                                                          Owner

     APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                          Navy Chief Trial Attorney
                                                         Matthew S. Hawkins, Esq.
                                                          Trial Attorney

                                    ORDER OF DISMISSAL

            On May 6, 2019, Christian & Sons LLC filed a petition under Board Rule l(a)(5)
     for an order directing the contracting officer to render a decision on its claim. By order
     dated May 13, 2019, the Board directed the government to either show cause why such an
     order should not be issued or indicate when the contracting officer would issue a decision.
     By letter dated May 29, 2019, government counsel informed the Board that the contracting
     officer had issued a final decision and included a copy of the final decision dated May 29,
     2019.

            Accordingly, the Board dismisses this petition as moot.

            Dated: June 4, 2019




                                                      Chairman
                                                      Armed Services Board
                                                      of Contract Appeals


     (Signatures continued)




II
 I concur                                         I concur




 Administrative Judge
 Vice Chairman
                                                  ~if
                                                  Administrative Judge
                                                  Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62061-990, Petition of Christian &
Sons LLC, rendered in conformance with the Board's Charter.

      Dated:

                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2


                                                                                            I